     1
  2
 3
 4
 5
 6                                         UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEVADA
 7
 8                                                      )        Case # 9-cv-01878-MMD-NJK
         IP POWER HOLDINGS LIMITED                      )
 9                                                      )
                                                        )       VERIFIED PETITION FOR
 10                        Plaintiff(s),                )       PERMISSION TO PRACTICE
                                                        )       IN THIS CASE ONLY BY
11               vs.                                    )       ATTORNEY NOT ADMITTED
                                                        )       TO THE BAR OF THIS COURT
12       WESTFIELD OUTDOOR ,INC.                        )       AND DESIGNATION OF
                                                        )       LOCAL COUNSEL
13                                                      )
                           Defendant(s).                )
14                                                      )       FILING FEE IS $250.00
15
16                       Matthew A. Braunel           ,Petitioner, respectfully represents to the Court:
                         (name of petitioner)
17
                 1         That Petitioner is an attorney at law and a member of the law firm of
18
                                                 Thompson Coburn LLP
19                                                    (firm name)
20       with offices at                                 One US Bank Plaza
                                                         (street address)
21
                            St. Louis                                 Missouri                      63101
22                          (city)                                     (state)                     (zip code)
23                314-552-6000                        mbraunel@thompsoncoburn.com
         (area code + telephone number)                      (Email address)
24
                2.         That Petitioner has been retained personally or as a member of the law firm by
25
                       Westfield Outdoor ,Inc.               to provide legal representation in connection with
26                      [client(s)]
27       the above-entitled case now pending before this Court.

28
                                                                                                        Rev.5/16
 1          3.      That since          9/19/2001           ,Petitioner has been and presently is a
                                          (date)
 2   member in good standing of the bar ofthe highest Court ofthe State of               Missouri
                                                                                        (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4   from the clerk ofthe supreme court or highest admitting court ofeach state, territory, or insular
 5   possession ofthe United States in which the applicant has been admitted to practice law certifying
6    the applicant's membership therein is in good standing.
 7          4.      That Petitioner was admitted to practice before the following United States District
     Courts, United States Circuit Courts of Appeal,the Supreme Court ofthe United States and Courts
 9   ofother States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing ofthe bars of said Courts.
11                          Court                             Date Admitted             Bar Number
12                       See attached

13
14
15
16
17
18
19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body,or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     None
24
25
26
27
28                                                     2                                           Rev. 5/16
 1            6.      That Petitioner has never been denied admission to the State Bar ofNevada. (Give
 2    particulars if ever denied admission):
 3   None
 4
 5
 6            7.      That Petitioner is a member ofgood standing in the following Bar Associations.
 7   Missouri, Illinois
 8
 9
10           8.       Petitioner has filed application(s)to appear as counsel under Local Rule IA 11-2
11   (formerly LR IA 10-2)during the   past three(3)years in the following matters: (State "none" if no applications.)
12   Date of Application                Cause                         Title of Court                Was Application
                                                                    Administrative Body               Granted or
13                                                                     or Arbitrator                    Denied
14             None

15
16
17
18
19                     (If necessary, please attach a statement of additional applications)
20           9.       Petitioner consents to the jurisdiction ofthe courts and disciplinary boards ofthe
21   State ofNevada with respect to the law ofthis state governing the conduct of attorneys to the same
22   extent as a member ofthe State Bar of Nevada.
23           10.      Petitioner agrees to comply with the standards of professional conduct required of
24   the members of the bar ofthis court.
25           1 1.     Petitioner has disclosed in writing to the client that the applicant is not admitted to
26   practice in this jurisdiction and that the client has consented to such representation.
27
28                                                          3                                                Rev. 5/16
 1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2   FOR THE PURPOSES OF THIS CASE ONLY.
 3
 4                                                                  Petitioner's signature
     STATE OF M            SOU(/            )
 5                                          )
     COUNTY OF       St I-01A l S           )
 6
 7                                         ,Petitioner, being first duly sworn, deposes and says:
     That the foregoing statements are true.
 9                                                       417 72---• Petitioner's signature
10   Subscribed and sworn to before me this
11
      31,0±       day of   jG1Y1IA.CkAr             ,    gogo .                  URSULA R. ROGERS
12                                                                              Notary Public - Notary Seal
                                                                                  STATE OF MISSOURI
13           aA,1                                                                    Jefferson County
                                                                           My Commission Expires: Nov. 9, 2020
                     Notarycdlic
                               . or eer          Court                           Commission # 12635001
14
15
16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
            Pursuant to the requirements ofthe Local Rules ofPractice for this Court, the Petitioner
18
     believes it to be in the best interests ofthe client(s)to designate
                                                                     Jennifer L. Micheli
19                                                                (name of local counsel)
     Attorney at Law,member ofthe State ofNevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
23                      KOLESAR & LEATHAM,400 S. Rampart Blvd., Suite 400
                                       (street address)
24
                      Las Vegas                                    Nevada                    ,    89145     ,
25                    (city)                                       (state)                       (zip code)
26            702-331-3255                            jmicheli@klnevada.com
     (area code + telephone number)                      (Email address)
27
28                                                      4                                             Rev. 5/16
     1    By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2        agreement and authorization for the designated resident admitted counsel to sign stipulations
     3    binding on all of us.
 4
 5                   APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
 6
 7               The undersigned party(ies) appoint(s)              Jennifer L. Micheli                 as
                                                               (name oflocal counsel)
 8        his/her/their Designated Resident Nevada Counsel in this case.
 9
10
                                              (party's signature)
11
                                                 6H id-1211f GAL               C.6,4
12                                            (type or pnnt party name, title)              (sxci:14-
                                                                                                    04e67-fh-c
13
                                              (party's signature)
14
15
                                              (type or print party name,title)
16
17                                CONSENT OF DESIGNEE
                The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19
20                                             Design ted Resideft Nevada Counsel's signature
21                                                Ira16
                                               Bar number
                                                                           jmicheli@klnevada.com
                                                                           Email address
22
23
         APPROVED:
24
         Dated: this 3rd    day of February             ,20 20
25
26
         UNITED STATES DISTRICT JUDGE
27
28
                                                                                                     Rev.5/16
4. Petitioner Matthew A. Braunel is admitted to practice before the following
Courts and is presently a member in good standing of the bars of said Courts.

              Court                    Date Admitted          Bar Number
Arkansas USDC,Eastern District        10/6/2017           50711
Arkansas USDC, Western District       10/6/2017           50711
Illinois USDC,Central District        1/3/2011            6276394
Illinois USDC,Northern District       8/20/2004           6276394
Illinois USDC,Southern District       11/21/2002          6276394
Michigan USDC,Eastern District        6/1/2008            50711 MO
Missouri USDC,Eastern District        9/28/2001           50711 MO
Missouri USDC, Western District       9/28/2001           50711 MO
MO                                    9/28/2001           50711
Texas USDC,Eastern District           11/13/2009          50711
US Ct Appeals,Federal Circuit         8/3/2004
US Ct of Federal Claims               8/10/2004
US Patent and Trademark Office        4/1/2003            52649
US Supreme Ct                         10/12/2004
Wisconsin USDC,Eastern District       3/18/2005           50711
Wisconsin USDC, Western District      12/20/2011          50711
                       The Supreme Court ofMissouri




                        Certificate ofAdmission as an
                               Attorney at Law

       I, Betsy AuBuchon, Clerk of the Supreme Court of Missouri, do hereby certify that the

records of this office show that on 9/19/2001,


                            914atthew Arthur Brauner
was duly admitted and licensed to practice as an Attorney and Counselor at Law in the Supreme

Court of Missouri and all courts of record in this state, and is, on the date indicated below, a

member in good standing of this Bar.

                                              IN TESTIMONY WHEREOF,I hereunto set my
                                       hand and affix the seal of the Supreme Court of Missouri at
                                       m y office in Jefferson City, Missouri, this 23rd day of
                                       January, 2020.




                                       Clerk of the Supreme Court of Missouri
                  Certificate of Admission
                    To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                               Matthew Arthur Braunel


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 05/09/2002 and is in good standing, so
far as the records of this office disclose.




                                        I N WITNESS WHEREOF, I have hereunto
                                               subscribed my name and affixed the
                                               seal of said Court, this 23rd day of
                                               January, 2020.



                                                Camtp/cra8/ &.566-e.e.
                                                                              Clerk,
                                                Supreme Court of the State of Illinois
